Citation Nr: 0402153	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  96-32 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral tinea pedis and tinea cruris, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of a low back injury, to include arthritis of the 
dorsal and lumbosacral spine as well as sacroiliitis, 
currently evaluated as 40 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Marine Corps League





WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1991 
to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied the issues 
of entitlement to a disability evaluation greater than 
10 percent for bilateral tinea pedis and tinea cruris, 
entitlement to a disability rating greater than 20 percent 
for residuals of a low back injury to include arthritis of 
the dorsal and lumbosacral spine as well as sacroiliitis, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  

Following receipt of this rating action, the veteran 
perfected a timely appeal with respect to the denial of his 
claims.  In August 1996, the veteran presented testimony 
regarding these issues at a personal hearing before a hearing 
officer at the RO.  In a June 1997 rating action, the hearing 
officer who presided at the August 1996 personal hearing 
granted an increased disability evaluation of 40 percent, 
effective from November 1995, for the veteran's 
service-connected low back disorder.  Additionally, the 
hearing officer denied the veteran's claims for an increased 
disability rating for his service-connected skin disorder and 
for a total disability rating based on individual 
unemployability due to service-connected disability.  

Thereafter, in October 2000 and April 2001, the Board 
remanded the veteran's case to the RO to accord him another 
personal hearing that he had requested.  In June 2001, the 
veteran presented testimony concerning his claims at the RO 
before the undersigned Veterans Law Judge.  

In September 2001, the Board remanded the veteran's claims to 
the RO for further evidentiary development.  In November 
2003, the RO returned the veteran's case to the Board.  The 
development regarding the veteran's increased rating claim 
for his service-connected skin disorder has been completed.  
This issue is, therefore, ready for final appellate review 
and will be addressed in this decision.  

The veteran's increased rating claim for his 
service-connected low back disorder as well as his total 
rating claim require additional development.  Consequently, 
these issues will be addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected bilateral tinea pedis and tinea 
cruris is manifested by complaints of cracking, bleeding, 
flaking, and blistering of the skin on the feet and groin, 
with objective evaluation findings of scaliness of the 
plantar surfaces, some scaliness and erythema in the 
interdigital spaces as well as over the dorsal aspect of both 
of the feet by the digits, some dark and pigmented skin 
secondary to thickening of the skin due to excessive 
scratching in the groin area, extension only to the feet and 
groin area, the need for only rare episodes of outpatient 
treatment, some relief of symptoms with ointments and creams, 
no need for systemic therapy (including corticosteroids and 
other immunosuppressive drugs), as well as no scaliness, 
erythema, or infection in the groin area.  



CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for the service-connected bilateral tinea pedis and tinea 
cruris have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Code 7806, 
effective prior to, and since, August 30, 2002.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the statement of the case furnished in July 1996; the 
supplemental statements of the case issued in July 1997, 
January 1998, and May 1999; an October 2002 letter; and a 
supplemental statement of the case furnished in August 2003, 
the RO informed the veteran of the specific provisions of the 
VCAA, the criteria used to adjudicate his increased rating 
claim for his service-connected skin disorder, the type of 
evidence needed to substantiate this issue, as well as the 
specific information necessary from him.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Also during the 
current appeal, the veteran has been accorded several 
relevant VA examinations of his service-connected skin 
disorder.  

Factual Background

Initially, by a December 1993 rating action, the RO granted 
service connection for bilateral tinea pedis and bilateral 
tinea cruris and awarded a 10 percent evaluation to this 
disability, effective from July 1993.  According to the 
service medical records, the veteran received treatment for 
tinea cruris in May 1992 and for tinea pedis in October 1992.  
A VA skin (other than scars) examination conducted in October 
1993 included the veteran's complaints of burning and itching 
sensations in his groin and feet as well as objective 
evaluation findings of maceration and fissuring of the skin 
in between the toes of both feet, no scaling on the plantar 
aspects of either foot, healthy toenails, as well as marked 
redness and scaling predominantly in the left groin area and 
the inner aspect of the left thigh.  The examiner diagnosed 
bilateral tinea cruris as well as intertrigenous bilateral 
tinea pedis.  

The veteran's service-connected tinea pedis and tinea cruris 
remains evaluated as 10 percent disabling.  According to the 
relevant evidence received during the current appeal, in 
November 1994, the veteran sought treatment for a chronic 
skin condition of his feet and groin area.  A physical 
examination demonstrated a few fissure-like lesions on the 
veteran's feet.  Cream was prescribed.  

Subsequently, in March 1996, the veteran underwent a VA 
general medical examination.  At that time, he complained of 
intermittent "crack[ing] . . . off" of the skin on the 
interdigits of both of his feet.  A physical examination of 
the veteran's skin demonstrated no scaling, no skin 
maceration on the groin or interdigits, normal skin on toes, 
no evidence of a fungal infection, a small fissure at the 
base of the fifth toe of the right foot, and a small dry and 
scaly skin lesion (1/2 centimeter in size) on the plantar 
surface of the right foot consistent with eczema.  In 
pertinent part, the examiner diagnosed a history of a fungal 
skin infection (with none found on examination) as well as 
possible eczema/dermatitis of the right foot (plantar).  

At a personal hearing conducted before a hearing officer at 
the RO in August 1996, the veteran testified that he 
experiences cracking, bleeding, and flaking of the skin on 
his feet and groin.  1996 hearing transcript (1996 T.) at 4.  

In November 1997, the veteran underwent a VA skin (other than 
scars) examination.  At that time, he described "basically" 
constant scaling, cracking, itching, and bleeding of the skin 
of his feet (primarily between his toes) as well as chronic 
problems with itching of the skin of his groin.  He also 
reported that, at the time of the evaluation, he was using a 
cream.  

A physical examination of the veteran's skin demonstrated 
very minimal erythema of his groin, no scaling or crusting of 
the skin of his groin, mild superficial spotty scaling on the 
plantar surfaces of both feet (from along the medial and 
lateral surfaces but not involving the dorsal surfaces), no 
erythema of the skin of his feet, mild fissuring in the web 
spaces between the third and fourth toes and between the 
fourth and fifth toes on his left foot, and slightly more 
fissuring and some maceration in the web spaces between his 
second and third toes, third and fourth toes, and fourth and 
fifth toes on his right foot.  The examiner diagnosed 
minimally active tinea cruris as well as tinea pedis.  

In June 2001, the veteran provided testimony to the 
undersigned Veterans Law Judge at a personal hearing at the 
RO.  According to the veteran's testimony, he experiences 
cracking, bleeding, and blistering of the skin on his feet 
and uses antifungal cream for these symptoms.  2001 hearing 
transcript (2001 T.) at 20-21.  

Thereafter, in February 2003, the veteran underwent a VA skin 
(other than scars) examination.  At that time, he complained 
of a constant rash on his feet causing itching and burning 
sensations as well as cracking of the skin.  In addition, he 
described an intermittent rash in his groin area resulting in 
itching and burning sensations.  The veteran stated that both 
of these rashes worsen in warm weather and that ointments and 
creams do give him temporary relief of these symptoms.  

A physical examination of the veteran's feet demonstrated 
scaliness of the plantar surfaces and some scaliness and 
erythema in the interdigital spaces as well as over the 
dorsal aspect of both feet by the digits.  Evaluation of the 
veteran's groin area reflected no scaliness, some dark and 
pigmented skin secondary to thickening of the skin due to 
excessive scratching, no erythema, and no signs of infection.  
The examiner diagnosed tinea pedis as well as tinea cruris.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected bilateral 
tinea pedis and tinea cruris under the diagnostic code which 
evaluates impairment resulting from dermatitis and eczema.  
Before specifically addressing the question of whether an 
increased rating is warranted for the veteran's 
service-connected bilateral tinea pedis and tinea cruris, the 
Board acknowledges that the schedular criteria by which skin 
disorders are rated changed during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) (effective August 30, 2002) codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2003).  Therefore, 
adjudication of a claim of entitlement to an increased 
disability rating for the service-connected bilateral tinea 
pedis and tinea cruris must also include consideration of 
both the old and the new criteria.  The General Counsel of VA 
has held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this regard, the Board notes that, according to the 
relevant rating criteria effective prior to August 30, 2002, 
evidence of exfoliation, exudation or itching (if involving 
an exposed surface or extensive area) results in the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  Evidence of exudation 
or constant itching with extensive lesions or marked 
disfigurement is required for the next higher disability 
evaluation of 30 percent.  Id.  The highest disability rating 
allowable pursuant to this Diagnostic Code, 50 percent, 
necessitates evidence of ulceration, extensive exfoliation, 
or crusting, as well as systemic or nervous manifestations or 
exceptionally repugnant manifestations.  Id.  

According to the pertinent rating requirements effective 
since August 30, 2002, evidence of dermatitis or eczema 
extending to at least 5 percent but less than 20 percent of 
the entire body, at least 5 percent but less than 20 percent 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period is necessary for the assignment of a 
10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2003).  The next higher disability evaluation of 
30 percent requires evidence of such a skin disorder 
extending to 20 to 40 percent of the entire body, 20 to 
40 percent of exposed areas affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more (but not 
constantly) during the past 12-month period.  Id.  The 
highest disability rating allowable pursuant to this 
Diagnostic Code, 60 percent, necessitates evidence of the 
extension of dermatitis or eczema to more than 40 percent of 
the entire body, more than 40 percent of exposed areas 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected bilateral tinea pedis and tinea cruris 
is more severe than the current 10 percent evaluation 
indicates.  In particular, the veteran has described 
cracking, bleeding, flaking, and blistering of the skin on 
his feet and groin.  See, e.g., 1996 T. at 4 and 2001 T. 
at 20-21.  The veteran has reported that the skin rash on his 
feet is constant and that the dermatological condition on his 
groin area is intermittent.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected bilateral 
tinea pedis and tinea cruris must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

The Board has considered the veteran's complaints of 
cracking, bleeding, flaking, and blistering of the skin on 
his feet and groin.  In this regard, the Board also 
acknowledges the recent objective evaluation findings of 
scaliness of the veteran's plantar surfaces, some scaliness 
and erythema in the interdigital spaces as well as over the 
dorsal aspect of both of his feet by the digits, and some 
dark and pigmented skin secondary to thickening of the skin 
due to excessive scratching in his groin area.  
Significantly, however, the pertinent medical evidence has 
also demonstrated extension only to the feet and groin area, 
the need for only rare episodes of outpatient treatment, some 
relief of symptoms with ointments and creams, no need for 
systemic therapy (including corticosteroids and other 
immunosuppressive drugs), as well as no scaliness, erythema, 
or infection in his groin area.  

This recent medical evidence does not support a finding that 
the veteran's service-connected skin disorder has resulted in 
exudation, constant itching, extensive lesions, or marked 
disfigurement.  As such, an increased rating pursuant to the 
relevant criteria effective prior to August 30, 2002, is not 
warranted.  See, 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).  

Further, the recent medical evidence does not reflect that 
the veteran's service-connected skin disorder extends to 
20 to 40 percent of his entire body or 20 to 40 percent of 
exposed areas affected and does not require systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more (but not constantly) 
during the past 12-month period.  Consequently, an increased 
rating pursuant to the relevant criteria effective since 
August 30, 2002, is not warranted.  See, 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2003).  

Thus, the Board concludes that a rating greater than the 
currently assigned disability evaluation of 10 percent for 
the service-connected bilateral tinea pedis and tinea cruris 
is not warranted.  See, 38 C.F.R. § 4.118, Diagnostic 
Code 7806, effective prior to, and since, August 30, 2002.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) and has 
made a determination that the veteran's increased rating 
claim does not meet the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board finds no evidence 
of an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations associated with the service-connected 
bilateral tinea pedis and tinea cruris.  Specifically, it is 
not shown by the evidence of record that the veteran required 
any recent hospitalization for this service-connected 
disability.  Also, the overall picture presented by the 
evidence in the claims folder did not reflect "marked 
interference" in employment due specifically to this 
service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected bilateral tinea pedis and tinea cruris to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  This 
disability is appropriately rated under the schedular 
criteria.  


ORDER

A disability rating greater than 10 percent for bilateral 
tinea pedis and tinea cruris is denied.  


REMAND

With regard to the veteran's claim for a disability rating 
greater than 40 percent for the service-connected residuals 
of a low back injury to include arthritis of the dorsal and 
lumbosacral spine as well as sacroiliitis, the Board notes 
that the schedular criteria by which service-connected back 
disabilities are rated changed twice during the pendency of 
the veteran's appeal.  Initially, a change to a particular 
diagnostic code (5293) was made effective in September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5293).  

This initial change to Diagnostic Code 5293 was incorporated 
into a subsequent alteration in all of the spinal diagnostic 
codes.  Specifically, the second change in the spinal rating 
criteria became effective on September 26, 2003.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  A complete 
and thorough review of the claims folder in the present case 
indicates that the RO has considered the first change in the 
relevant rating criteria (e.g., the alteration made effective 
to Diagnostic Code 5293 on September 23, 2002) but has not 
adjudicated the veteran's increased rating claim for his 
service-connected low back disability under the second change 
of the back rating criteria.  Furthermore, while the RO 
notified the veteran of the first alteration made to the 
relevant back rating criteria in the supplemental statement 
of the case issued in August 2003, the agency did not inform 
him of the second change to the pertinent back evaluation 
requirements.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private and VA health 
care providers who rendered low back 
treatment to him since April 2003.  After 
furnishing the veteran the appropriate 
release forms where necessary, the RO 
should obtain the complete clinical 
records from each health care provider 
identified by the veteran that have not 
been previously procured and associated 
with the claims folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a pertinent VA examination to 
determine the nature and extent of the 
service-connected residuals of a low back 
injury to include arthritis of the dorsal 
and lumbosacral spine as well as 
sacroiliitis.  The claims folder must be 
made available to the examiners in 
conjunction with the examination.  Any 
testing deemed necessary, including 
x-rays, should be performed.  All 
pertinent pathology associated with the 
service-connected low back disability, 
which is shown on examination, should be 
acknowledged in the report of the 
evaluation.  In addition, the examiner 
must express an opinion as to the effect 
of only the service-connected residuals 
of a low back injury to include arthritis 
of the dorsal and lumbosacral spine as 
well as sacroiliitis on the veteran's 
ability to procure and to maintain 
gainful occupation.  

3.  The RO should then re-adjudicate the 
issues of entitlement to a disability 
evaluation greater than 40 percent for 
the service-connected residuals of a low 
back injury to include arthritis of the 
dorsal and lumbosacral spine as well as 
sacroiliitis and entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disability.  If the decisions remain in 
any way adverse to the veteran, he should 
be provided with a supplemental statement 
of the case (SSOC).  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC in August 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for the scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



